United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                November 11, 2004

                                                         Charles R. Fulbruge III
                                                                 Clerk
                           No. 03-21183
                         Summary Calendar


FLOYD THOMAS ROGERS, SR., as next of kin of minors Rebekah
Kwanita Rogers, Jonah Jarrad Rogers, Joelle Rogers; DYKEBA
LECOLE ROGERS, as next of kin of minors Rebekah Kwanita
Rogers, Jonah Jarrad Rogers, Joelle Rogers,

                          Plaintiffs-Appellants,

versus

METROPOLITAN TRANSIT AUTHORITY METROLIFT; ARTURO JACKSON,
Manager of Metrolift Services; MARY ANN DENDOR, ADA
Coordinator for Metrolift Services; SHIRLEY RODRIGUEZ,
Appeals Coordinator for Metrolift Services; FIRST TRANSIT
INC; JOHN SMITH, Metrolift Driver,

                          Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                      USDC No. H-03-CV-3680
                       --------------------

Before GARZA, DEMOSS, and CLEMENT, Circuit Judges

PER CURIAM:*

     Floyd Thomas Rogers and Dykeba Lecole Rogers seek leave to

proceed in forma pauperis (IFP) in the appeal of the dismissal of

their suit for want of prosecution.   IT IS ORDERED that their

motion for leave to proceed IFP is GRANTED.




     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 03-21183
                                 -2-

     The parties have fully briefed this case.    The plaintiffs

fail, however, to demonstrate that the district court abused its

discretion when it dismissed their case for want of prosecution.

See FED. R. CIV. P. 41(b); Al-Ra’id v. Ingle, 69 F.3d 28, 33 (5th

Cir. 1995); Gonzales v. Firestone Tire & Rubber Co., 610 F.2d
241, 247 (5th Cir. 1980).     Accordingly, the judgment of the

district court is AFFIRMED.